Citation Nr: 0108201	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-20 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
multiple sclerosis currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from March 1986 to October 
1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to an increased rating for 
residuals of multiple sclerosis and a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The veteran filed a timely notice of 
disagreement, but was not issued a statement of the case with 
respect to these issues until September 1999.  Accordingly, 
her October 1999 substantive appeal is considered to have 
been timely filed.  See 38 C.F.R. § 20.302(b) (2000).

The RO, inter alia, denied entitlement to increased ratings 
for postoperative rotator cuff tear and impingement syndrome 
of the left shoulder (20%) and residuals of a partial lateral 
meniscectomy of the left knee (10%) in a September 1999 
rating decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC or Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

i.  Additional Issues for Consideration

As noted above, the RO denied entitlement to increased 
ratings for 
service-connected left shoulder and left knee disorders in a 
September 1999 rating decision.  In her November 1999 VA Form 
9, Appeal to the Board, the veteran expressed dissatisfaction 
with the compensation levels assigned for these disorders.  
Accordingly, the Board accepts the VA Form 9 as a timely 
notice of disagreement with respect to the September 1999 
rating decision.  See 38 C.F.R. §§ 20.201, 20.302(a) (2000); 
see also Tomlin v. Brown, 5 Vet. App. 355 (1993) (statutory 
provisions of 38 U.S.C.A. § 7105 do not impose technical 
pleading requirements).



The CAVC has directed that where an appellant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); and Pond 
v. West, 12 Vet. App. 341, 347 (1999).

ii.  Additional Evidentiary Development

The Court has ruled that the fulfillment of the statutory 
duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

In this regard, it is noted that VA has a duty to supplement 
the record by obtaining an opinion as to the effect that the 
veteran's service-connected disabilities have upon her 
ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1995); 
Gary v. Brown, 7 Vet. App. 229 (1994).  In this case, the 
record is devoid of any recent opinion as to the degree of 
industrial impairment caused by the veteran's service-
connected disorders.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to her claims, the 
case is REMANDED to the RO for the following:

1.  The veteran should be also requested 
to identify all sources of recent 
treatment received for her claimed 
disorders, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source she identifies.  
Copies of the medical records from all 
sources she identifies should then be 
requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response thereto 
should be associated with the claims 
folder.

2.  The RO must schedule the veteran for 
VA gynecological, orthopedic and 
neurological examinations in order to 
assess the nature and extent of her 
service-connected disorders.  The claims 
folder, including a copy of this remand 
order, should be made available for 
review by each examiner in conjunction 
with their examination.  X-rays, 
laboratory tests, and/or other diagnostic 
studies should be performed as deemed 
appropriate by the specialists.

The gynecological examiner must include a 
thorough description of the veteran's 
service-connected removal of the uterus 
secondary uterine fibroids.  The examiner 
should indicate whether or not the 
veteran manifests any additional 
disorders, other than loss of use of a 
creative organ, due to this disorder.

The orthopedic and neurological 
examination reports must also include a 
thorough description of the veteran's 
service-connected multiple sclerosis, 
left shoulder and left knee disorders and 
objective clinical findings concerning 
the severity of each of these 
disabilities, to include appropriate 
range of motion findings, as well as 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.

In all cases, the examiner(s) must then 
render an opinion concerning the effect 
of the veteran's service-connected 
disabilities on her ordinary activity and 
her ability to procure and maintain 
employment.  The examination report(s) 
should also reconcile the veteran's 
subjective complaints of pain with the 
objective findings on examination.  The 
examination report(s) should then be 
associated with the veteran's claims 
folder.

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 
106-475 is completed with respect to these 
issues.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  The veteran should be issued a 
statement of the case (SOC) on the issues 
of entitlement to increased disability 
ratings for service-connected left 
shoulder and left knee disorders.  As 
these claims have remained open and 
pending since the September 1999 rating 
decision, the SOC should discuss all the 
evidence generated since the claims were 
filed.

The veteran and her representative must 
also be, and hereby are, notified that a 
timely substantive appeal (VA Form 9) must 
be filed in order to perfect an appeal as 
to one or both of these claims, and 
without such the Board will not have 
jurisdiction.

5.  The RO should then re-adjudicate the 
veteran's claims for an increased rating 
for residuals of multiple sclerosis and 
entitlement to TDIU.  If any of the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until she is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of one or more of her 
claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


